

Exhibit 10.1
EHEALTH, INC.
EXECUTIVE BONUS PLAN
1) Purposes of the Plan. The Plan is intended to increase shareholder value and
the success of the Company by motivating key executives to: (1) perform to the
best of their abilities, and (2) achieve the Company’s objectives. The Plan’s
goals are to be achieved by providing such executives with incentive awards
based on the achievement of goals relating to the performance of the Company or
upon the achievement of individual performance goals.
2) Definitions.
“Award” means, with respect to each Participant, the award determined pursuant
to Section 8(a) below for a Performance Period. Each Award is determined by a
Payout Formula for a Performance Period, subject to the Committee’s authority
under Section 8(a).
“Base Salary” means as to any Performance Period, the Participant’s annualized
salary rate as of the time the Committee approves a Participant’s participation
in the Plan for any Performance Period. Such Base Salary may be pro-rated to
reflect changes in a Participant’s annualized salary rate during a Performance
Period. Such Base Salary shall be before both (a) deductions for taxes or
benefits, and (b) deferrals of compensation pursuant to Company-sponsored plans.
“Board” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board.
“Company” means eHealth, Inc. or any of its subsidiaries (as such term is
defined in Code Section 424(f)).
“Fiscal Quarter” means a fiscal quarter of the Company.
“Fiscal Year” means a fiscal year of the Company.
“Participant” means senior management of the Company participating in the Plan
for a Performance Period.
“Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 7 in order to determine
the Awards (if any) to be paid to Participants. The formula or matrix may differ
from Participant to Participant.
“Performance Goals” means the goal(s) (or combined goal(s)) determined by the
Committee (in its discretion) to be applicable to a Participant with respect to
an Award. As determined by the Committee, the performance measures for any
Performance Period will be any one or more of the following performance
criteria, applied to either the Company as a whole or, except with respect to
stockholder return metrics, to a region, business unit, affiliate or business
segment, and measured either on an absolute basis or relative to a
pre-established target, to a previous period’s results or to a designated
comparison group, and, with respect to financial metrics, which may be
determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”), in accordance with accounting principles established by the
International Accounting Standards Board (“IASB Principles”) or which may be
adjusted when established to exclude any items otherwise includable under GAAP
or under IASB Principles: (i) cash flow (including operating cash flow or free
cash flow), (ii) revenue (on an absolute basis or adjusted for currency
effects), (iii) gross margin, (iv) operating expenses or operating expenses as a
percentage of revenue (including or excluding stock-based compensation),
(v) earnings (which may include earnings before interest, taxes, depreciation,
amortization, stock-based compensation, or earnings before taxes or net
earnings), (vi) earnings per share, (vii) stock price, (viii) return on equity,
(ix) total stockholder return, (x) growth in




--------------------------------------------------------------------------------




stockholder value relative to the moving average of the S&P 500 Index or another
index, (xi) return on capital, (xii) return on assets or net assets,
(xiii) return on investment, (xiv) economic value added, (xv) operating profit
or net operating profit (including or excluding stock-based compensation),
(xvi) operating margin (including or excluding stock-based compensation),
(xvii) market share, (xviii) contract awards or backlog, (xix) overhead or other
expense reduction, (xx) credit rating, (xxi) customer indicators, (xxii) new
product invention or innovation, (xxiii) attainment of research and development
milestones, (xxiv) improvements in productivity, (xxv) attainment of operating
goals, (xxvi) employee metrics and (xxvii) strategic initiatives.
“Performance Period” means any Fiscal Quarter or Fiscal Year, or such other
longer period but not in excess of five Fiscal Years, as determined by the
Committee in its sole discretion.
“Plan” means this Executive Bonus Plan.
“Plan Year” means the Company’s fiscal year.
“Target Award” means the target award payable under the Plan to a Participant
for the Performance Period, expressed as a percentage of his or her Base Salary
or a specific dollar amount, as determined by the Committee in accordance with
Section 6.
3) Plan Administration.
a) The Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions. The Committee
may delegate specific administrative tasks to Company employees or others as
appropriate for proper administration of the Plan. The Committee shall have such
powers as may be necessary to discharge its duties hereunder, including, but not
by way of limitation, the following powers and duties, but subject to the terms
of the Plan:
i) discretionary authority to construe and interpret the terms of the Plan, and
to determine eligibility, Awards and the amount, manner and time of payment of
any Awards hereunder;
ii) to prescribe forms and procedures for purposes of Plan participation and
distribution of Awards; and
iii) to adopt rules, regulations and bylaws and to take such actions as it deems
necessary or desirable for the proper administration of the Plan.
 
b) Any rule or decision by the Committee that is not inconsistent with the
provisions of the Plan shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.
4) Eligibility. The employees eligible to participate in the Plan for a given
Performance Period shall be senior management of the Company who are designated
by the Committee in its sole discretion. No person shall be automatically
entitled to participate in the Plan. Participation in the Plan in one year does
not imply continued Plan participation in any subsequent year. The Committee may
determine, in its sole discretion, to provide a pro rata bonus opportunity for
individuals hired or promoted during the Performance Period.
5) Performance Goal Determination. The Committee, in its sole discretion, shall
establish the Performance Goals for each Participant for the Performance Period.
6) Target Award Determination. The Committee, in its sole discretion, shall
establish a Target Award for each Participant. Each Participant’s Target Award
shall be determined by the Committee in its sole discretion, and each Target
Award shall be set forth in writing. All payments under the Plan are intended to
fall within the “short-term deferral” exemption from Section 409A of the Code,
or comply with any requirements necessary to avoid the imposition of additional
tax under Section 409A of the Code, and the Plan shall be interpreted
accordingly.
7) Determination of Payout Formula or Formulae. The Committee, in its sole
discretion, shall establish a Payout Formula or Formulae for purposes of
determining the Award (if any) payable to each Participant. Each Payout Formula
shall (a) be set forth in writing, (b) be based on a comparison of actual
performance to the




--------------------------------------------------------------------------------




Performance Goals, (c) provide for the payment of a Participant’s Target Award
if the Performance Goals for the Performance Period are achieved, and
(d) provide for an Award greater than or less than the Participant’s Target
Award, depending upon the extent to which actual performance exceeds or falls
below the Performance Goals.


8) Determination of Awards; Award Payment.
(a) Determination. After the end of each Performance Period, the Committee shall
determine the extent to which the Performance Goals applicable to each
Participant for the Performance Period were achieved or exceeded. The Award for
each Participant shall be determined by applying the Payout Formula to the level
of actual performance that has been certified by the Committee. Notwithstanding
any contrary provision of the Plan, the Committee, in its sole discretion, may
increase, eliminate or reduce the Award payable to any Participant below that
which otherwise would be payable under the Payout Formula.
(b) Right to Receive Payment. Each Award under the Plan shall be paid solely
from the general assets of the Company. Nothing in this Plan shall be construed
to create a trust or to establish or evidence any Participant’s claim of any
right to payment of an Award other than as an unsecured general creditor with
respect to any payment to which he or she may be entitled. A Participant needs
to be employed by the Company through the payment date in order to be eligible
to receive an Award payout hereunder.
(c) Form of Distributions. The Company shall distribute all Awards to the
Participant in cash unless an alternative form of distribution is approved by
the Committee in its sole discretion.
(d) Timing of Distributions. The Company shall distribute amounts payable to
Participants as soon as is practicable following the determination and written
certification of the Award for a Performance Period.
 
9) Term of Plan. The Plan shall first apply to the 2018 Plan Year and shall
continue until terminated under Section 10 of the Plan.
10) Amendment and Termination of the Plan. The Committee may amend, modify,
suspend or terminate the Plan, in whole or in part, at any time, including the
adoption of amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Plan or in any
Award granted hereunder. The Committee reserves the right at any time to modify,
suspend or terminate the Plan or any Performance Goals, Payout Formulas or
Target Awards hereunder. At no time before the actual distribution of funds to
Participants under the Plan shall any Participant accrue any vested interest or
right whatsoever under the Plan except as otherwise stated in this Plan.
11) Withholding. Distributions pursuant to this Plan shall be subject to all
applicable federal and state tax and withholding requirements.
12) At-Will Employment. No statement in this Plan should be construed to grant
any employee an employment contract of fixed duration or any other contractual
rights, nor should this Plan be interpreted as creating an implied or an
expressed contract of employment or any other contractual rights between the
Company and its employees. The employment relationship between the Company and
its employees is terminable at-will. This means that an employee or the Company
may terminate the employment relationship at any time and for any reason or no
reason.
13) Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
14) Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action




--------------------------------------------------------------------------------




taken or failure to act under the Plan or any award, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.
15) Nonassignment. The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy.
16) Governing Law. The Plan shall be governed by the laws of the State of
California, without regard to conflicts of law provisions thereunder.




